Case: 18-10589   Date Filed: 10/26/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-10589
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:15-cv-03743-TCB



RICHARD V. HARRISON,

                                                              Plaintiff-Appellant,

                                      versus

BELK, INC.,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (October 26, 2018)



Before MARTIN, JILL PRYOR, and EDMONSON, Circuit Judges.
                Case: 18-10589       Date Filed: 10/26/2018       Page: 2 of 4


PER CURIAM:




       Plaintiff Richard Harrison, proceeding pro se, appeals the district court’s

order awarding $8,925.15 in costs to his former employer, Belk, Inc. (“Belk”), in

Plaintiff’s employment discrimination lawsuit.1 The challenged costs were

incurred by Belk in obtaining copies of transcripts from nine depositions taken by

Plaintiff and of Plaintiff’s deposition transcript. No reversible error has been

shown; we affirm.

       We review a district court’s decision about whether to award costs to the

prevailing party under an abuse-of-discretion standard. Mathews v. Crosby, 480
F.3d 1265, 1276 (11th Cir. 2007). An abuse of discretion occurs if the district

court awards costs based on a clearly erroneous factual finding. Id.

       Generally speaking, the prevailing party is entitled to recover costs of

litigation. See Fed. R. Civ. P. 54(d)(1). Among the costs that may be taxed by the

district court include “[f]ees for printed or electronically recorded transcripts

necessarily obtained for use in the case” and “costs of making copies of any

materials where the copies are necessarily obtained for use in the case.” 28 U.S.C.

§ 1920(2), (4).
1
 In a separate appeal, we affirmed the district court’s grant of summary judgment in favor of
Belk on Plaintiff’s claims for race and sex discrimination in violation of Title VII of the Civil
Rights Act, 42 U.S.C. § 2000e, and 42 U.S.C. § 1981. See Harrison v. Belk, Inc., No. 17-14839,
2018 U.S. App. LEXIS 25116 (11th Cir. Sept. 5, 2018).
                                                2
              Case: 18-10589      Date Filed: 10/26/2018   Page: 3 of 4


      “[W]hether the costs for a deposition are taxable depends on the factual

question of whether the deposition was wholly or partially ‘necessarily obtained

for use in the case.’” United States E.E.O.C. v. W&O, Inc., 213 F.3d 600, 621

(11th Cir. 2000). Costs are generally unrecoverable if they were incurred merely

for convenience or for investigative purposes. Id. at 620. But a party may recover

“costs associated with the depositions submitted by the parties in support of their

summary judgment motions.” Id. at 621 (quotations omitted).

      The district court abused no discretion in taxing the costs incurred in

obtaining transcripts from the nine depositions taken by Plaintiff. Plaintiff selected

these deponents and cited extensively to the deposition testimony in his filings in

opposition to Belk’s motion for summary judgment. The district court thus

determined reasonably that copies of these depositions were “necessarily obtained

for use in the case.” That Belk made no direct citation to the deposition testimony

in support of its summary judgment motion is not determinative. See id. at 623

(“Use of information contained in a file is not a prerequisite to finding that it was

necessary to copy the file.”).

      Nor did the district court abuse its discretion in awarding costs associated

with obtaining a transcript of Plaintiff’s deposition. Plaintiff’s deposition

testimony was clearly pertinent to Belk’s defense against Plaintiff’s allegations of

employment discrimination. Moreover, Belk relied heavily on Plaintiff’s


                                           3
                 Case: 18-10589        Date Filed: 10/26/2018       Page: 4 of 4


testimony to support its arguments on summary judgment. Plaintiff’s deposition

transcript was thus “necessarily obtained for use in the case.”2

       AFFIRMED.




2
 On appeal, Plaintiff contends that Belk failed to comply with the district court’s local rules
pertaining to the filing of deposition transcripts. Even if true, no legal authority indicates that
Belk’s alleged non-compliance would render unrecoverable the costs associated with Plaintiff’s
deposition.
                                                 4